Exhibit 99.1 CABOT MICROELECTRONICS CORPORATION REPORTS RESULTS FOR FOURTH QUARTER AND FULL FISCAL YEAR 2007 §Record Quarterly Revenue of $90.4 Million §Record Annual Revenue of $338.2 Million §Quarterly Gross Profit Percentage Increase of 140 Basis Points §Annual Gross Profit Percentage Increase of 80 Basis Points AURORA, IL, October 25, 2007 – Cabot Microelectronics Corporation (Nasdaq:CCMP), the world’s leading supplier of chemical mechanical planarization (CMP) polishing slurries to the semiconductor industry, today reported financial results for its fourth fiscal quarter and full fiscal year 2007, which ended September 30. Total revenue during the fourth fiscal quarter reached $90.4 million and is the highest quarterly revenue in the company’s history, building on the previous record of $89.0 million achieved in the prior quarter.Total CMP revenue was 5.3 percent higher than the prior quarter, and sequential revenue increases were recorded in each of the company’s CMP application areas.Sales of slurry for tungsten applications reached a second consecutive quarter of record revenue.Total revenue this quarter was 3.9 percent higher than the $87.0 million in revenue reported in the same quarter last year. Revenue for the full fiscal year was a record $338.2 million, which was $17.4 million, or 5.4 percent higher than revenue for the previous fiscal year.Full year revenue reflects the addition of the QED business, acquired in July of 2006, as well as relatively soft semiconductor industry demand for the company’s CMP products in the first half of the fiscal year followed by a stronger environment in the second half of the year. 1 The average selling price for the company’s slurry products sold in the fourth quarter was slightly higher than in the prior quarter.For the full year, the average selling price increased by 1.6 percent, mostly attributable to a higher-priced product mix. Gross profit as a percentage of revenue was 49.1 percent this quarter, up from 47.7 percent in the prior quarter and 44.4 percent in the year ago quarter.The increase in gross profit percentage compared to both periods was largely driven by higher manufacturing capacity utilization.Also contributing to the increase over the prior year was the absence of the $1.1 million write-off of production assets in the fourth quarter of fiscal 2006 associated with retrofitting a building for the company’s pad business.Gross profit for the full fiscal year was 47.3 percent of revenue, compared to 46.5 percent in the previous year, representing the first annual increase in gross profit percentage in the company’s history. Operating expenses, consisting of research, development and technical, selling and marketing, and general and administrative expenses were $30.3 million in the fourth quarter.This was $2.4 million higher than the $27.9 million reported last quarter, primarily due to higher accruals for the company’s annual cash bonus program and higher professional fees, partially offset by lower costs for clean room materials in the company’s research and development activities.Operating expenses this quarter were $2.1 million higher than in the same quarter last year, driven by higher accruals for the company’s annual cash bonus program and higher professional fees.These increases were partially offset by the absence of $1.8 million of one-time write-offs in research and development incurred in the fourth quarter of fiscal 2006. For the full year, operating expenses were $114.2 million, which represents a 9.2 percent increase from $104.6 million reported in fiscal 2006.The increase was primarily due to operating expenses associated with the acquired QED business and higher professional fees. Net income for the quarter was $10.2 million, up from $10.1 million last quarter and $8.2 million in the year ago quarter.Net income for the full fiscal year was $33.8 million, up 2.7 percent from $32.9 million in fiscal 2006. 2 Diluted earnings per share were $0.43 this quarter, up from $0.42 in the previous quarter and $0.34 in the fourth quarter of fiscal 2006.Earnings per share for full fiscal year 2007 of $1.42 were up 4.7 percent from $1.36 for the previous fiscal year. “We are proud of our accomplishments this quarter, as well as for the entire fiscal year.Guided by our strategic initiatives of technology leadership, operations excellence and connecting with customers, we achieved our second consecutive year of record revenue, despite operating in a soft industry environment during the first half of the year.Simultaneously, we increased our annual gross profit percentage for the first time in our company’s history, which we believe demonstrates our ability to grow profitably in spite of competitive pressures, increasing customer performance requirements, and industry cycles,” stated William Noglows, Chairman and CEO of Cabot Microelectronics. “We are also energized by the progress made in our company’s growth initiatives.First, our Engineered Surface Finishes (ESF) business had an outstanding year.Our ESF acquisitions have performed better than expected, our internal efforts have started yielding commercial sales for applications outside of the semiconductor industry, and our strong balance sheet and cash flow give us the flexibility to continue investing in this area.Second, with our new CMP pad manufacturing capacity on line and nine customer adoptions across a variety of applications, technology nodes and polishing tools, we believe that we are well positioned for stronger performance in our pad business in the coming year.On the whole, I am encouraged by our achievements this year and look forward to another successful year in 2008.” CONFERENCE CALL Cabot Microelectronics Corporation’s quarterly earnings conference call will be held today at 9:00 a.m. Central Time.The live conference call will be available via webcast from the company’s website, www.cabotcmp.com, or by phone at (866) 362-4832.Callers outside the U.S. can dial (617) 597-5364.The conference code for the call is 78233676.A replay will be available through November 22, 2007 via webcast at www.cabotcmp.com.A transcript of the formal comments made during the conference call will also be available in the Investor Relations section of the company’s website. 3 ABOUT CABOT MICROELECTRONICS CORPORATION Cabot Microelectronics Corporation, headquartered in Aurora, Illinois, is the world's leading supplier of CMP slurries used in semiconductor and data storage manufacturing. The company's products play a critical role in the production of the most advanced semiconductor devices, enabling the manufacture of smaller, faster and more complex devices by its customers. Since becoming an independent public company in 2000, the company has grown to approximately 750 employees. The company's vision is to become the world leader in shaping, enabling and enhancing the performance of surfaces, so the company is leveraging its expertise in CMP slurry formulation, materials and polishing techniques developed for the semiconductor industry and applying it to demanding surface modification applications in other industries where shaping, enabling and enhancing the performance of surfaces is critical to success. For more information about Cabot Microelectronics Corporation, visit www.cabotcmp.com or contact Amy Ford, Director of Investor Relations at (630) 499-2600. SAFE HARBOR STATEMENT This news release may include statements that constitute “forward looking statements” within the meaning of federal securities regulations. These forward-looking statements include statements related to: future sales and operating results; company and industry growth or trends; growth of the markets in which the company participates; international events; product performance; the generation, protection and acquisition of intellectual property, and litigation related to such intellectual property; new product introductions; development of new products, technologies and markets; the acquisition of or investment in other entities; and the construction of new or refurbishment of existing facilities by Cabot Microelectronics Corporation. These forward-looking statements involve a number of risks, uncertainties, and other factors, including those described from time to time in Cabot Microelectronics’ filings with the Securities and Exchange Commission (SEC), that could cause actual results to differ materially from those described by these forward-looking statements. In particular, see “Risk Factors" in the company’s quarterly report on Form 10-Q for the quarter ended June 30, 2007 and in the company’s annual report on Form 10-K for the fiscal year ended September 30, 2006, both filed with the SEC. Cabot Microelectronics assumes no obligation to update this forward-looking information. 4 CABOT MICROELECTRONICS CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited and amounts in thousands, except per share amounts) Quarter Ended Twelve Months Ended September 30, 2007 June 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Revenue $ 90,379 $ 89,023 $ 86,982 $ 338,205 $ 320,795 Cost of goods sold 45,983 46,552 48,328 178,224 171,758 Gross profit 44,396 42,471 38,654 159,981 149,037 Operating expenses: Research, development & technical 12,209 12,033 13,030 49,970 48,070 Selling & marketing 6,518 6,469 5,528 24,310 21,115 General & administrative 11,584 9,387 8,556 39,933 34,319 Purchased in-process research & development - - 1,120 - 1,120 Total operating expenses 30,311 27,889 28,234 114,213 104,624 Operating income 14,085 14,582 10,420 45,768 44,413 Other income (expense), net 1,320 (148 ) 1,541 3,606 4,111 Income before income taxes 15,405 14,434 11,961 49,374 48,524 Provision for income taxes 5,246 4,373 3,803 15,538 15,576 Net income $ 10,159 $ 10,061 $ 8,158 $ 33,836 $ 32,948 Basic earnings per share $ 0.43 $ 0.43 $ 0.34 $ 1.42 $ 1.36 Weighted average basic shares outstanding 23,783 23,662 24,087 23,748 24,228 Diluted earnings per share $ 0.43 $ 0.42 $ 0.34 $ 1.42 $ 1.36 Weighted average diluted shares outstanding 23,847 23,687 24,087 23,754 24,228 5 CABOT MICROELECTRONICS CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited and amounts in thousands) September 30, 2007 September 30, 2006 ASSETS: Current assets: Cash, cash equivalents and short-term investments $ 212,472 $ 165,930 Accounts receivable, net 52,302 48,028 Inventories, net 37,266 40,326 Other current assets 8,714 7,221 Total current assets 310,754 261,505 Property, plant and equipment, net 118,454 130,176 Other long-term assets 25,921 20,452 Total assets $ 455,129 $ 412,133 LIABILITIES AND STOCKHOLDERS' EQUITY: Current liabilities: Accounts payable $ 15,859 $ 15,104 Capital lease obligations 1,066 1,254 Accrued expenses, income taxes payable and other current liabilities 19,638 22,475 Total current liabilities 36,563 38,833 Capital lease obligations 3,608 4,420 Other long-term liabilities 1,754 1,109 Total liabilities 41,925 44,362 Stockholders' equity 413,204 367,771 Total liabilities and stockholders' equity $ 455,129 $ 412,133 6
